Title: To Alexander Hamilton from Andrew Dunscomb, 26 January 1794
From: Dunscomb, Andrew
To: Hamilton, Alexander



Richmond January 26th. 1794
Dr Sir,

Your friendly favor of the 17th Inst. I recd. ⅌ last post. You will please embrace any leisure moment during the present session of Congress, to Act upon the subject matter of my last—requesting in my behalf, if needfull, the aid of Mr Benson, and Mr King, thro’ Congress.
I take this opportunity to inform you, that, as a mark of the continuance of an opinion long entertained, I have, in opposition to the fashion of the times, added the name of Hamilton to that of my Wife’s, this day imprinted on my infant Daughter.
With good wishes & respect   I remain your Obt servt

Aw. Dunscomb
Alexr. Hamilton Esqr

